 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   BOBBY DARRELL COLBERT,

 9                                  Petitioner,            Case No. C18-1350-RSM-JPD

10          v.
                                                           ORDER DENYING PETITIONER’S
11   RON HAYNES,                                           MOTION FOR RELEASE FROM
                                                           CONFINEMENT
12                                  Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. Currently pending before

15   this Court is petitioner’s motion for release from confinement. (Dkt. 13.) Respondent has filed a

16   response opposing petitioner’s motion. (Dkt. 16.) The Court, having reviewed petitioner’s

17   motion, respondent’s response thereto, and the balance of the record hereby ORDERS as

18   follows:

19          (1)     Petitioner’s motion for release from confinement (Dkt. 13) is DENIED. Whether

20   or not a district court has the authority to grant bail pending a decision on a § 2254 petition

21   remains an open question in the Ninth Circuit. See In re Roe, 257 F.3d 1077, 1079-80 (9th Cir.

22   2001). Assuming a district court does have authority to release a state prisoner pending

23   resolution of habeas proceedings, release is reserved for the “extraordinary case[ ] involving
     ORDER DENYING PETITIONER’S MOTION
     FOR RELEASE FROM CONFINEMENT - 1
 1   special circumstances or a high probability of success.” Roe, 257 F.3d at 1080 (citing Land v.

 2   Deeds, 878 F.2d 318 (9th Cir. 1989)).

 3          Petitioner asserts in his motion for release from confinement that, according to the

 4   records of the Skagit County Superior Court, the criminal judgment entered in the case being

 5   challenged in this federal habeas action has been “fully satisfied.” (Dkt. 13 at 1.) He asks that

 6   this Court give the Superior Court an opportunity to cure this “sentencing error,” and, if it fails to

 7   do so, then to order he be released from custody. (Id. at 2.) Petitioner submitted in conjunction

 8   with his motion what appear to be two pages of the docket sheet pertaining to the Skagit County

 9   Superior Court criminal case at issue here. (See id. at 3.) There is an entry on one of those

10   pages, under the heading “Current Sentence Status,” which indicates that petitioner’s sentence

11   was “fully satisfied” on January 4, 2017. (Id.) However, petitioner indicates in other materials

12   submitted to this Court for review that the judgment and sentence in the criminal action in

13   question was modified on March 22, 2017, and that he is currently confined pursuant to that

14   modified judgment and sentence. (See Dkt. 10 at 1; Dkt. 10-1 at 2.)

15          Petitioner’s argument is somewhat difficult to understand. However, if his contention is

16   that he is entitled to release from confinement because the original judgment and sentence was

17   deemed fully satisfied in January 2017, it appears that the argument is moot given that a

18   modified judgment and sentence was entered in March 2017. If petitioner’s contention is that he

19   is entitled to release from confinement because of some constitutional infirmity in the modified

20   judgment and sentence, that is an issue that can be addressed in the course of this federal habeas

21   action, assuming the issue is properly presented. However, petitioner has presented nothing to

22   the Court thus far demonstrating that this case involves “special circumstances” which would

23   warrant his release pending review of his federal habeas claims.
     ORDER DENYING PETITIONER’S MOTION
     FOR RELEASE FROM CONFINEMENT - 2
 1          (2)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 2   respondent, and to the Honorable Ricardo S. Martinez.

 3          Dated this 28th day of November, 2018.

 4

 5
                                                  A
                                                  JAMES P. DONOHUE
 6                                                United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DENYING PETITIONER’S MOTION
     FOR RELEASE FROM CONFINEMENT - 3
